Citation Nr: 0102315	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  95-18 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1976 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was previously before the 
Board and the appeal was denied by Board decision in March 
1999.  The veteran appealed the March 1999 Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a June 2000 Memorandum Decision, the Court 
vacated the March 1999 Board decision and remanded the case 
to the Board for additional action.  

As noted by the Board in the March 1999 decision which has 
now been vacated, the claims file includes a January 1998 
Statement in Support of Claim in which the veteran advanced a 
claim of entitlement to a total rating based on individual 
unemployability due to service-connected disability.  The 
record does not show what action, if any, has been taken in 
response to that claim, and this matter is again referred to 
the RO for appropriate action.


REMAND

The Court's June 2000 decision found, among other things, 
that an October 1994 medical opinion by Diane Johnston, M.D. 
was not sufficiently thorough to allow for a fully informed 
decision on the claim.  Appropriate action to rectify this 
deficiency is therefore necessary. 

Additionally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for VA assistance 
to claimants under certain circumstances.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. § 5103A).  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
views the newly enacted assistance provisions to be more 
beneficial to the veteran.  Therefore, further preliminary 
action by the RO to ensure compliance with the new 
legislation is necessary before the Board may properly 
proceed with appellate review.

Further, the claims file reveals that by rating decision in 
July 1999, the RO denied claims for service connection for 
degenerative joint disease of the left knee, as secondary to 
his service-connected status post arthrotomy and 
meniscectomy, right knee, and for bilateral hip disability, 
as secondary to his service-connected status post arthrotomy 
and meniscectomy, right knee.  A Statement In Support of 
Claim (VA Form 21-4138) filed in August 1999 by the veteran's 
then representative constitutes a notice of disagreement.  
The claims file does not show what action, if any, was 
accomplished in response to the notice of disagreement.  
Appropriate action is therefore required pursuant to 38 
C.F.R. § 19.26 (2000).  Although the Board in the past has 
referred such matters to the RO for appropriate action, the 
Court has indicated that the proper course of action is to 
remand the matter to the RO.  Manlincon v. West, 12, Vet.App. 
238 (1999).

For the reasons set forth above, the case is hereby REMANDED 
to the RO for the following actions:

1.  The RO should review the claims file 
and undertake all actions necessary to 
comply with the assistance to the veteran 
provisions of Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5103A) 
to include appropriate action to obtain 
VA and private medical records pertinent 
to the claim.  Such action should also 
include RO requests to H. C. Smith, M.D. 
and M. W. Carnahan, M.D. for any 
additional records or medical opinions. 

2.  The veteran should be scheduled for a 
special VA examination by Diane Johnston, 
M.D. (or another appropriate examiner if 
Dr. Johnston is no longer available).  It 
is imperative that the claims file, 
including service medical records, be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  After reviewing the claims 
file, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent or more 
probability) that diabetes mellitus was 
first manifested during the veteran's 
active military service or within one 
year of discharge from service, or is 
otherwise related to service.  The 
examiner's attention is specifically 
directed to the opinions of record by H. 
C. Smith, M.D. and M. W. Carnahan, M.D. 
suggesting that diabetes had its onset 
during the veteran's service.  If the VA 
examiner does not agree with those 
opinions, a detailed rationale and 
reasons for such disagreement should be 
furnished.  

3.  After completion of the above, and 
any other development deemed necessary, 
the RO should review the expanded record 
and adjudicate the veteran's claim of 
entitlement to service connection for 
diabetes mellitus based upon all 
applicable evidence, statutes, 
regulations, and case law.  If the 
benefit sought remains denied, then the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond. 

4.  With regard to the service connection 
for left knee and bilateral hip 
disability claims which were denied by 
rating decision in July 1999, unless 
these benefits were subsequently granted, 
the RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26, including 
issuance of a statement of the case, so 
that the veteran may have the opportunity 
to compete appeals as to these issues by 
filing a timely substantive appeal if he 
so desires.

After completion of the above actions, the case should be 
returned to the Board for appellate review of all issues 
properly in appellate status.  The purpose of this remand is 
to comply with the Court's decision and ensure compliance 
with applicable laws.  The veteran and his attorney have the 
right to submit additional evidence and argument on the 
matters addressed by the Board in this remand.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


